DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 is objected to because it recites "... including a plurality of straight parallel to the longitudinal axis," in lines 7-8. It appears a word or words are missing. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 has been amended to recite "a shank portion defining a longitudinal axis and a constant circular perimeter," in line 2 and "wherein the shank portion includes a cylindrical three-dimensional configuration with the constant circular perimeter that extends along the longitudinal axis to the wear portion and to a free end," in lines 6-8. Similarly, claim 6 has been amended to recite "a cylindrical shank portion defining a longitudinal axis, a free end and a constant circular perimeter that extends to the free end," in lines 2-3. A shank portion having a circular perimeter that extends along the longitudinal axis to the wear portion and to a free end was neither described nor shown in the original disclosure. To the contrary, Figs. 3-6, 11-13, 17-19, 23-25, 29-31, 35-37, 41-43, 56, and 57 all show bevels at the ends of the shank portion, such that it does not have a constant circular perimeter from the wear portion to the free end. None of the figures depict the shank portion without bevels. Additionally, the specification is silent regarding a constant circular perimeter. Further, at least one flat surface is claimed (in both claims 1 and 6) and described as being on the perimeter of the shank portion, such that the perimeter is interrupted so it is not "a constant circular perimeter." Therefore, the amendments to claim 1 and 6 are new matter, and claims 1 and 6 are rejected 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 has been amended to recite "a shank portion defining a longitudinal axis and a constant circular perimeter," in line 2 and "wherein the shank portion includes a cylindrical three-dimensional configuration with the constant circular perimeter that extends along the longitudinal axis to the wear portion and to a free end," in lines 6-8. However, claim 1 also recites "a pair of parallel flat surfaces on the circular perimeter" in lines 2-3. It is unclear how the shank portion defines "a constant circular perimeter" when the perimeter is interrupted by flat surfaces. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2, 4, and 5 are rejected because they depend from claim 1.
Claim 1 recites the limitation "the circular perimeter" (twice) in lines 3 and 8-9. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 6 has been amended to recite "a cylindrical shank portion defining a longitudinal axis, a free end and a constant circular perimeter that extends to the free end," in lines 2-3. However, claim 6 also recites "at least one flat surface on the circular perimeter" in lines 3-4. It is unclear how the shank portion defines "a constant circular perimeter" when the perimeter is interrupted by at least one flat surface. Therefore, claim 6 is indefinite and rejected under 35 U.S.C. 112(b). Claims 7 and 8 are rejected because they depend from claim 6.
Claim 6 recites the limitation "the circular perimeter" (three times) in lines 3-4, 9, and 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heusler (US 3,585,741) in view of Pogue (US 2,062,232).

With respect to claim 1, Heusler discloses a wear member comprising:
a shank portion (including 1c, 4) defining a longitudinal axis and a constant circular perimeter (as shown by Applicant), a pair of parallel flat surfaces (5) on the constant circular perimeter and a cross-hole (15) defining a cross-hole axis along which the cross-hole extends through the flat surfaces perpendicularly; and
a wear portion (including 3) extending downwardly axially from the shank portion;
wherein the shank portion includes a cylindrical three-dimensional configuration with the constant circular perimeter that extends along the longitudinal axis to the wear portion and to a free end (see Figs. 1, 3, 5), and the wear portion includes a perimeter surrounding the constant circular perimeter of the shank in a plane that is perpendicular to the longitudinal axis when the constant circular perimeter is projected onto the plane along the longitudinal axis (see Fig. 1).

Heusler does not explicitly disclose the wear portion having a polygonal perimeter surrounding the constant circular perimeter of the shank in a plane that is perpendicular to the longitudinal axis. Pogue teaches a wear member comprising:
a shank portion (including 9) defining a longitudinal axis and a constant circular perimeter; and
a wear portion (including 8) extending downwardly axially from the shank portion;
wherein the shank portion includes a cylindrical three-dimensional configuration with the constant circular perimeter that extends along the longitudinal axis to the wear portion and to a free end (see Figs. 5-7), and the wear portion includes a polygonal perimeter surrounding the constant circular perimeter of the shank in a plane that is perpendicular to the longitudinal axis when the constant circular perimeter is projected onto the plane along the longitudinal axis (see Fig. 6).
Heusler and Pogue are analogous because they both disclose wear members for excavating equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wear member of Heusler with the wear portion geometry means as taught by Pogue in order to effectively engage ridges or high spots (as shown in Fig. 5 of Pogue).

With respect to claim 2, Pogue teaches the wear portion (including 8) including a rectangular configuration (see Fig. 5) that is not tapered along a direction that is parallel to the longitudinal axis (see Figs. 5-7).

With respect to claim 5, Pogue teaches the wear portion (including 8) wherein the polygonal configuration includes a plurality of straight surfaces (see Figs. 5-7) capable of being positioned parallel to the flat surfaces of the shank portion.

With respect to claim 6, Heusler discloses a wear member comprising:
a cylindrical shank portion (including 1c, 4) defining a longitudinal axis, a free end and a constant circular perimeter (as shown by Applicant) that extends to the free end, at least one flat surface (5) on the constant circular perimeter extending to the free end and a cross-hole (15) defining a cross-hole axis along which the cross-hole extends through the at least one flat surface perpendicularly; and
a wear portion (including 3) extending downwardly axially from the shank portion, the wear portion including a configuration defining a perimeter in a plane that is perpendicular to the longitudinal axis (see Figs. 1, 3, 4), and that surrounds the constant circular perimeter of the shank in the plane that is perpendicular to the longitudinal axis when the constant circular perimeter is projected onto the plane that is perpendicular to the longitudinal axis (see Fig. 1).

Heusler does not explicitly disclose the wear portion including a polygonal configuration defining a polygonal perimeter in a plane that is perpendicular to the longitudinal axis. Pogue teaches a wear member comprising:
a cylindrical shank portion (including 9) defining a longitudinal axis, a free end and a constant circular perimeter that extends to the free end; and
a wear portion (including 8) extending downwardly axially from the shank portion, the wear portion including a polygonal configuration including a plurality of straight surfaces parallel to the longitudinal axis (see Figs. 5-7), the polygonal configuration defining a polygonal perimeter in a plane that is perpendicular to the longitudinal axis, and that surrounds the constant circular perimeter of the shank in the plane that is perpendicular to the longitudinal axis when the constant circular perimeter is projected onto the plane that is perpendicular to the longitudinal axis (see Fig. 6).
Heusler and Pogue are analogous because they both disclose wear members for excavating equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wear member of Heusler with the wear portion geometry means as taught by Pogue in order to effectively engage ridges or high spots (as shown in Fig. 5 of Pogue).

With respect to claim 8, Heusler discloses the shank portion (including 1c, 4) defining a shank longitudinal length and the wear portion (including 3) defining a wear portion longitudinal length that is less than the shank longitudinal length (see Fig. 1).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heusler in view of Pogue as applied to claims 1 and 6 above, and further in view of Diehl et al. (US 7,665,234)

Heusler teaches the longitudinal axis being a cylindrical axis (see Figs. 1, 3, 4). Pogue also teaches the longitudinal axis (of 9) being a cylindrical axis. Further, Pogue teaches the wear portion (including 8) including a bottom planar portion that is perpendicular to the cylindrical axis (see Fig. 5). Neither Heusler nor Pogue explicitly discloses a plurality of cubic inserts being attached to the bottom planar portion, and each of the plurality of cubic inserts including an exterior side surface that is parallel to the longitudinal axis.

Diehl teaches a wear member comprising a wear portion (including 11), wherein the wear portion includes a bottom planar portion that is perpendicular to the longitudinal axis (see Figs. 2, 3), and a plurality of cubic inserts (including 50, which are "cubic" or like a cube; it is noted that the inserts shown by Applicant are not cubes) attached to the bottom planar portion, and each of the plurality of cubic inserts includes an exterior side surface (shown extending to the sides in Fig. 1) that is parallel to the longitudinal axis (see Figs. 2, 3).
Heusler, Pogue, and Diehl are analogous because they all disclose wear members for excavating equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the insert means as taught by Diehl for improved impact and performance properties. (See Diehl, col. 1.)

Response to Arguments
Applicant’s arguments filed 5/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/19/21